Citation Nr: 1139475	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-29 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a schedular rating greater than 30 percent for service-connected residuals of right eye trauma with retained intraocular foreign body, surgical aphakia and exotropia.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from March 1974 to July 1974, and from July 1976 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Roanoke, Virginia, currently holds jurisdiction over the claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is deemed to have constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and such documents are deemed constructively part of the record even where they are not actually associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  A failure to consider evidence deemed constructively of record could form the basis for revision or reversal of a prior final decision if this failure materially affected the outcome of that decision.  VAOPGCPREC 12-95 (May 10, 1995).

In January 2007, the Veteran personally submitted copies of treatment records from the Washington, D.C., VA Medical Center (VAMC) covering the time period from October 1981 to March 1998.  He obtained attorney representation in May 2007.  In June 2007, the Veteran's attorney submitted a VA Form 21-4142 requesting that the RO obtain clinical records from the Washington, D.C., VAMC since "1989."  On a VA Form 21-526 received in August 2008, the Veteran reported VA emergency room treatment for tinnitus on "06/07/2008." 

The RO has only obtained VA treatment records since February 2007, and those records do not reference an emergency room visitation on June 7, 2008.  These records also include portions of a November 12, 2008 VA Compensation and Pension (C&P) examination which appear to contain findings particular to this claimant.

At this time, the Board has no basis of record to determine that the Veteran has submitted complete VA treatment records from October 1981 to March 1998, or that no treatment records exist between the time period from March 1998 to February 2007.  To ensure complete development of this case, the Board remands this case to request all available VA clinical records since October 1981.

The Veteran's counsel also requested that VA obtain 1976 records from Dwight Eisenhower Military Hospital, as these may show "ear surgery/tinnitus."  See VA Form 21-4142 received June 2007.  The record reflects that the Veteran was hospitalized for a total of 18 days at Dwight Eisenhower Military Hospital in 1976 due to right eye surgery and not "ear surgery."

In general, the available service treatment records (STRs) are photocopies of originals received in September 1977.  These records do not include several STRs submitted by the Veteran in January 2007.  In February 1980, the Veteran's representative discovered a discrepancy in the Social Security Number utilized by the RO in the initial records request.  Subsequent record requests by the RO in 1980 were unsuccessful.

It appears that the Veteran may be alleging the onset of tinnitus during his 1976 surgery.  As incomplete STRs were forwarded to the RO in 1977, the RO should make an additional request for all available STRs in the possession of the appropriate service department, to include a direct request for all hospitalization records related to the Veteran's 18-day hospitalization at Dwight Eisenhower Military Hospital in 1976.

The Veteran filed his increased rating claim for right eye disability in November 2006.  In January 2007, the Veteran provided his employment history, referred to a history of bankruptcy proceedings, and alleged that his disability kept him from working full time.  This statement essentially alleges an inability to obtain and maintain substantially gainful employment as a result of service-connected disability.

A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

Pursuant to Rice and Cromer, the Board finds that the issue of entitlement to TDIU is part and parcel of the increased rating claim on appeal to the Board.  At this time, it would be fundamentally unfair to the Veteran to decide this issue as it has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For administrative purposes, the Board will list the TDIU issue as a separate claim on the title page and remand the issue for further development.

With respect to the TDIU claim, a December 2008 RO rating decision awarded the Veteran entitlement to nonservice-connected pension on the basis that his "head pain, headaches and hypertension" rendered him unemployable.  The Veteran is service-connected for headaches, and has experienced eye pain as a residual of his service-connected right eye trauma.  As such, the Board finds that medical opinion is necessary to decide the TDIU claim.

Finally, the Board notes that the Veteran's submitted an attorney-prepared power of attorney for Attorney Berry in May 2007.  Effective June 23, 2008, VA amended its regulations governing the representation of claimants before VA.  73 Fed. Reg. 29,852 (May 22, 2008).  As a result, VA now requires a properly completed VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative," as a prerequisite to VA recognition of representation in a particular case.  38 C.F.R. § 14.629(c).  On remand, the RO should obtain a properly completed VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative," from the Veteran's attorney.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain a properly completed VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative," from the Veteran's attorney.

3.  Request all available service treatment records from the appropriate service department, to include a direct request for all hospitalization records related to the Veteran's 18-day hospitalization at Dwight Eisenhower Military Hospital in 1976.

4.  Associate with the claims folder all hardcopy and electronic records of the Veteran's treatment at the Washington, DC VAMC from October 1981 to February 2007, and from August 2011 to the present.  In so doing, the RO should specifically document whether the Veteran received emergency room treatment on June 7, 2008 and obtain a complete copy of the VA Compensation and Pension (C&P) examination conducted on November 12, 2008.

5.  Upon completion of the above, readjudicate the issue of entitlement to service connection for tinnitus.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

6.  Upon completion of the above, schedule the Veteran for appropriate examination for medical opinion as to whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  The claims folder must be provided to the examiner for review. 

Following examination of the Veteran and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities, whether singly or combined, preclude him from obtaining and maintaining substantially gainful employment?

For purposes of this examination and the opinion sought, the examiner should specifically consider the following:

* the frequency, duration and severity of the Veteran's episodes of eye pain/headaches attributed to the service-connected right eye disability; and
* the employment effects, if any, of medications used to treat service-connected disabilities.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

7.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denies, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

